Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 19-28 directed to non-elected without traverse.  

Accordingly, claims 19-28 have been cancelled.

Allowable Subject Matter
Claims 1-18 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference KHALIGH et al. (2021/0155100) discloses “Compact light-weight on-board three-port power electronic system built in various configurations of triple-activebridge-derived topologies, including modular implementations, with control strategies capable of bi-directional power transfer among the three ports, including simultaneous charging of HV and LY batteries from a single phase or three phase power grid with minimized reactive power and active circulating current, with ensured soft-switching for MOSFET devices, and with enhanced synchronous rectification and 



at least one output coil coupled to the at least one input coil; and a transformer output port coupled to the at least one output coil; a rectifier comprising:
an AC input port coupled to the transformer output port; and a rectifier output port;
the rectifier configured to change the AC power signal into a first direct current (DC) power signal having a first voltage level and provide the first DC power signal at the rectifier output port; and a power factor correction (PFC) converter comprising: a converter input port coupled to the rectifier output port; and
a converter output port; the PFC converter configured to generate a second DC power signal having a second voltage level different than the first voltage
level, wherein the converter output port is configured to be coupled to the power distribution line to carry the second DC power signal thereover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836